Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 1 of 18                     PageID 1090



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION



 JERROD R. SPICER,                                )
                                                  )
        Petitioner,                               )
                                                  )
 v.                                               )              Case No. 1:17-cv-01131-STA-jay
                                                  )
 KEVIN GENOVESE,                                  )
                                                  )
        Respondent.                               )



                      ORDER DIRECTING CLERK TO MODIFY DOCKET,
                          DENYING § 2254 AMENDED PETITION,
                        DENYING CERTIFICATE OF APPEALABILITY,
                                         AND
                      DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


        Petitioner Jerrod R. Spicer has filed an amended pro se habeas corpus petition (the

 “Amended Petition”), pursuant to 28 U.S.C. § 2254. (ECF No. 13-1.) For the following reasons,

 the Amended Petition is DENIED.

                                         BACKGROUND

        In October 2013, the Obion County, Tennessee, Grand Jury returned a five-count

 indictment charging Spicer with first-degree murder in perpetration of aggravated robbery (Count

 1), first-degree murder in perpetration of theft (Count 2), premeditated murder (Count 3),

 aggravated robbery (Count 4), and theft of a .45 caliber handgun and prescription medicines

 “valued at $500 or less” (Count 5). (ECF No. 19-1 at 4-6.)

        At his jury trial in June 2014, a neighbor of John Thomas Hood testified that, on the evening

 of March 3, 2008, he “stopped by to check on [Hood] and found [him] hunched in his kitchen

 doorway.” Spicer v. State, No. W2016-02160-CCA-R3-PC, 2017 WL 2179960, at *1 (Tenn.
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 2 of 18                        PageID 1091




 Crim. App. May 16, 2017) (citing State v. Spicer, No. W2014–01817–CCA–R3–CD, 2015 WL

 5173969, at *1 (Tenn. Crim. App. Aug. 31, 2015), perm. app. denied (Tenn. Jan 14, 2016)). The

 victim was “ice cold” and it appeared that the “home had been ransacked[.]” Id. (internal quotation

 marks omitted). Also missing from the home were “medications belonging to the petitioner's

 mother, who lived with the victim,” as well as “old silver half-dollars and dimes[.]” Id. (internal

 quotation marks omitted).

        Three witnesses testified that Spicer confessed that he killed Hood. Breanna Weaver

 recalled that “[s]ometime in March of 2008,” the Petitioner “confessed to accidentally killing the

 victim.” Id. at *5. Thomas Quillons, who “was engaged to Defendant’s ex-wife and had known

 Defendant for about three and one-half years,” testified that, in November 2013, he was

 incarcerated at the local jail. Id. at *4. Spicer’s cell was next to his. Id. According to Quillons,

 Petitioner asked him to tell law enforcement “that a man named Steve Pollack told Mr. Quillons

 that he killed Mr. Hood.” Id. Spicer also “admitted to Mr. Quillons that he, not Mr. Pollack,

 actually killed [the victim], but [he] said that it was an accident.” Id. He explained to Quillons

 that he and the victim were having an altercation when the victim “pulled a .38 caliber handgun

 from the cushions in his chair[.]” Id. After Spicer “knocked the gun out of Mr. Hood’s hand,” he

 “grabb[ed]” the victim’s “neck and slid[] him down the refrigerator[.]” Id. Toby Hicks, who was

 married to Spicer’s sister, testified that Petitioner twice admitted to him that he accidentally killed

 the victim. Id. at *6.

        County medical examiner Dr. Marco Ross testified that his autopsy of the victim showed

 “evidence of strangulation that consisted of some abrasions or scrape marks on the front of the

 neck, as well as a fracture of part of the thyroid cartilages[.]” Id. The autopsy also revealed that

 the victim suffered from impairments unrelated to the strangulation. Specifically, Hood had



                                                   2
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 3 of 18                         PageID 1092




 intestinal necrosis, where “a portion of [his] large intestine and small intestine had twisted on itself,

 cutting off . . . its own blood supply and causing that portion of intestine to die off,” as well as

 “heart disease” and impairments to his kidneys and liver. Id. (second alteration in original).

         Given the victim’s multiple impairments, “Dr. Ross was unable to determine the immediate

 cause of . . . death.” Id. He opined, however, that “strangulation, at the very least, [was] a
                         1
 contributing factor.”       Id.

         Police Chief Larry Farley, who was the victim’s neighbor, testified that Hood owned two

 handguns, one of which was a .45 caliber pistol. Id. at *1, 4. Ned Pickens, a retired police officer,

 testified that Spicer had sold him a “big ole rusty gun” that “‘might have been’ a .44 caliber or .45

 caliber.” Id. at *4.

         The defense called two witnesses. “JoNelle Spicer, who was married to the petitioner at

 the time of the victim’s death,” testified that she was with her husband during the day and most of

 the evening of March 3, 2008. Spicer, 2017 WL 2179960, at *2. “This testimony was significantly

 different than a statement [she] previously gave to law enforcement[.]” Id. Amanda Spicer,

 Petitioner’s then-current wife, “testified that the petitioner ‘hustles,’ and frequently traded guns or

 hydrocodone pills.” Id.

         “The jury found the petitioner guilty of voluntary manslaughter, second degree murder,

 aggravated robbery, and theft.” Id. The voluntary manslaughter conviction was merged into the

 second-degree murder conviction and the theft conviction was merged into the aggravated robbery



         1
           In Tennessee, “[t]he defendant’s unlawful act or omission need not be the sole or
 immediate cause of the victim’s death. It is only necessary that the defendant unlawfully
 contributed to the death of the deceased.” State v. Myrick, No. E2017-00588-CCA-R3-CD, 2018
 WL 3430337, at *17 (Tenn. Crim. App. July 16, 2018) (citations and internal quotation marks
 omitted).


                                                    3
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 4 of 18                    PageID 1093




 conviction. Id. “[T]he trial court imposed concurrent sentences of twenty-five years for the

 murder conviction and twelve years for the aggravated robbery conviction.” Id.

        On direct appeal, Spicer “argue[d] that there was insufficient evidence to support his

 convictions and that the trial court abused its discretion by sentencing him to the maximum

 sentence for each conviction.” Spicer, 2015 WL 5173969, at *1. The Tennessee Court of Criminal

 Appeals (the “TCCA”) rejected Petitioners arguments. Id. The court held, in part, that “[t]he

 evidence [was] sufficient for the jury to find that Defendant’s strangulation of Mr. Hood caused

 his death.” Id. at *9. The court found that the jury was “entitled to weigh” the evidence “about

 Mr. Hood’s necrotic intestine” against the medical examiner’s testimony “that he believed the

 strangulation was ‘at the very least’ a contributing factor to Mr. Hood’s death.” Id. On January

 14, 2016, the Tennessee Supreme Court denied permission to appeal. (ECF No. 19-14.)

         Spicer filed, pro se, a state post-conviction petition, which was later amended by

 appointed counsel. (ECF No. 19-15 at 18-20). The court held an evidentiary hearing (ECF No.

 19-16) and denied all claims in a written decision (ECF No. 19-15 at 26-28).

        Petitioner filed his federal habeas petition on July 3, 2017. (ECF No. 1.) The Amended

 Petition, which was submitted on October 19, 2017, asserts the following claims:

        Claim 1: Trial counsel provided ineffective assistance by failing to:

               A. challenge the State’s evidence that a murder occurred;
               B. challenge the felony murder charge on the ground that it was based on
                  misdemeanor theft; and
               C. challenge the inconsistent verdicts

        Claim 2: Direct appeal counsel provided ineffective assistance by failing to raise
        the three instances of trial counsel’s ineffective assistance set forth in Claim 1.

        Claim 3: Post-conviction trial and appellate counsel provided ineffective assistance
        by failing to raise the ineffective assistance of trial and direct appeal counsel.



                                                 4
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 5 of 18                         PageID 1094




            Claim 4: Petitioner’s right against double jeopardy was violated by the jury’s return
            of inconsistent verdicts.

            Claim 5: Petitioner is actually innocent of second-degree murder.

 (ECF No. 13-1 at 4-7.)

                                               DISCUSSION

            On February 15, 2017, Respondent Kevin Genovese 2 filed the state-court record and an

 answer to the Amended Petition. (ECF No. 19; ECF No. 20.) He argues that Claim 1A is without

 merit and that the remaining claims are procedurally defaulted or non-cognizable. Petitioner filed

 a reply, insisting that he is entitled to habeas relief. (ECF No. 21.) Upon review of the state court

 record and the parties’ submissions, the Court determines that Respondent’s arguments are well-

 taken. 3

 I. Legal Standards

            A. Federal Habeas Review

        The statutory authority for federal courts to issue habeas corpus relief for persons in state

 custody is provided by § 2254, as amended by the Antiterrorisim and Effective Death Penalty Act

 (“AEDPA”). See 28 U.S.C. § 2254. Under § 2254, habeas relief is available only if the prisoner

 is “in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

 § 2254(a).

        The availability of federal habeas relief is further restricted where the petitioner’s claim was

 “adjudicated on the merits” in the state courts. 28 U.S.C. § 2254(d). In that circumstance, the



            2
         The Clerk is DIRECTED to modify the docket to reflect Kevin Genovese as Respondent.
 See Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004); Fed. R. Civ. P. 25(d).
            3
                For clarity’s sake, the Court has adopted Respondent’s renumbering of the claims.


                                                     5
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 6 of 18                        PageID 1095




 federal court may not grant relief unless the state-court decision “‘was contrary to’ federal law

 then clearly established in the holdings of [the Supreme] Court; or . . . ‘involved an unreasonable

 application of’ such law; or . . . ‘was based on an unreasonable determination of the facts’ in light

 of the record before the state court.” Harrington v. Richter, 562 U.S. 86, 100 (2011) (quoting 28

 U.S.C. § 2254(d)(1)-(2)) (citations omitted)).

       A state court’s decision is contrary to federal law when it “arrives at a conclusion opposite

 to that reached by [the Supreme] Court on a question of law,” or when “the state court confronts

 facts that are materially indistinguishable from a relevant Supreme Court precedent and arrives at”

 an “opposite” result. Williams v. Taylor, 529 U.S. 362, 405 (2000). An unreasonable application

 of federal law occurs when the state court, having invoked the correct governing legal principle,

 “unreasonably applies the . . . [principle] to the facts of a prisoner’s case.” Id. at 409.

       For purposes of § 2254(d)(2), a state court’s “factual determination is not unreasonable

 merely because the federal habeas court would have reached a different conclusion in the first

 instance.” Wood v. Allen, 558 U.S. 290, 301 (2010). The Sixth Circuit construes § 2254(d)(2) in

 tandem with § 2254(e)(1) to require a presumption that the state court’s factual determination is

 correct in the absence of clear and convincing evidence to the contrary. Ayers v. Hudson, 623 F.3d

 301, 308 (6th Cir. 2010) (citing Miller-El v. Cockrell, 537 U.S. 322, 340 (2003)). A state court’s

 factual findings are therefore “only unreasonable where they are ‘rebutted by clear and convincing

 evidence and do not have support in the record.’” Moritz v. Woods, 692 F. App’x 249, 254 (6th

 Cir. 2017) (quoting Pouncy v. Palmer, 846 F.3d 144, 158 (6th Cir. 2017)) (internal quotation marks

 omitted).

       Before a federal court will review the merits of a claim brought under § 2254, the petitioner

 must have “exhausted the remedies available in the courts of the State.”                28 U.S.C. §



                                                   6
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 7 of 18                        PageID 1096




 2254(b)(1)(A). To be properly exhausted, a claim must be “fairly presented” through “one

 complete round of the State’s established appellate review process.” O’Sullivan v. Boerckel, 526

 U.S. 838, 845, 848 (1999).

       The exhaustion requirement works in tandem with the procedural-default rule, which

 generally bars federal habeas review of claims that were procedurally defaulted in the state courts.

 Id. at 848. A petitioner procedurally defaults his claim where he fails to properly exhaust available

 remedies (that is, fails to fairly present the claim through one complete round of the state’s

 appellate review process), and he can no longer exhaust because a state procedural rule or set of

 rules have closed-off any “remaining state court avenue” for review of the claim on the merits.

 Harris v. Booker, 251 F. App’x 319, 322 (6th Cir. 2007). Procedural default also occurs where

 the state court “actually . . . relied on [a state] procedural bar as an independent basis for its

 disposition of the case.” Caldwell v. Mississippi, 472 U.S. 320, 327 (1985). To cause a procedural

 default, the state court’s ruling must “rest[] on a state law ground that is independent of the federal

 question and adequate to support the judgment.” Coleman v. Thompson, 501 U.S. 722, 729 (1991)

 (citing Fox Film Corp. v. Muller, 296 U.S. 207, 210 (1935); Klinger v. Missouri, 80 U.S. 257, 263

 (1871)).

        A petitioner will be entitled to federal court review of the merits of a claim that was

 procedurally defaulted if he demonstrates “cause for the default and actual prejudice as a result of

 the alleged violation of federal law[.]” Id. at 750. The ineffectiveness of post-conviction trial

 counsel may be cause to excuse the default of an ineffective-assistance-of-trial-counsel claim.

 Trevino v. Thaler, 569 U.S. 413, 423 (2013) (citing Martinez v. Ryan, 566 U.S. 1, 14, 16-17

 (2012)).




                                                   7
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 8 of 18                       PageID 1097




        A petitioner may also overcome his procedural defaults by establishing a “gateway” claim

 of actual innocence. Schlup v. Delo, 513 U.S. 298, 315 (1995). To open the gateway, a prisoner

 must “support his allegations of constitutional error with new reliable evidence—whether it be

 exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical evidence—

 that was not presented at trial.” Id. at 324. He must also show that, in light of the new evidence,

 “it is more likely than not that no reasonable juror would have convicted him.” Id. at 327.

        B. Ineffective Assistance of Counsel

        A claim that an attorney’s ineffective assistance has deprived a criminal defendant of his

 Sixth Amendment right to counsel is controlled by the standards stated in Strickland v.

 Washington, 466 U.S. 668 (1984). To succeed on such a claim, a petitioner must demonstrate two

 elements: (1) “that counsel’s performance was deficient”; and (2) “that the deficient performance

 prejudiced the defense.” Id. at 687. “The benchmark for judging any claim of ineffectiveness

 must be whether counsel’s conduct so undermined the proper functioning of the adversarial

 process that the trial cannot be relied on as having produced a just result.” Id. at 686.

        To establish deficient performance, a petitioner “must show that counsel’s representation

 fell below an objective standard of reasonableness.” Id. at 688. A court considering a claim of

 ineffective assistance must apply “a strong presumption” that the attorney’s representation was

 “within the wide range of reasonable professional assistance; that is, the defendant must overcome

 the presumption that, under the circumstances, the challenged action might be considered sound

 trial strategy.” Id. at 689 (internal quotation marks and citation omitted).

        An attorney’s “strategic choices” are “virtually unchallengeable” if based on a “thorough

 investigation of law and facts relevant to plausible options . . . .” Strickland, 466 U.S. at 690.

 “[S]trategic choices made after less than complete investigation are reasonable precisely to the



                                                   8
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 9 of 18                        PageID 1098




 extent that reasonable professional judgments support the limitations on investigation.” Id. at 690-

 91.

          To demonstrate prejudice, a petitioner must establish “a reasonable probability that, but for

 counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at

 694.     “A reasonable probability is a probability sufficient to undermine confidence in the

 outcome.” Id. “It is not enough ‘to show that the errors had some conceivable effect on the

 outcome of the proceeding.’” Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland,

 466 U.S. at 693) (citations omitted). Instead, “[c]ounsel’s errors must be ‘so serious as to deprive

 the defendant of a fair trial, a trial whose result is reliable.’” Id. (quoting Strickland, 466 U.S. at

 687).

           The deference to be accorded a state-court decision under 28 U.S.C. § 2254(d) is

 magnified when a federal court reviews an ineffective assistance claim:

         Federal habeas courts must guard against the danger of equating unreasonableness
         under Strickland with unreasonableness under § 2254(d). When § 2254(d) applies,
         the question is not whether counsel’s actions were reasonable. The question is
         whether there is any reasonable argument that counsel satisfied Strickland’s
         deferential standard.
 Id. at 105.

 II. Non-cognizable Claims

       A. Claim 3: Ineffective Assistance of Post-conviction Counsel

          Petitioner maintains in Claim 3 that his post-conviction trial and appellate counsel rendered

 ineffective assistance by failing to argue that trial and direct appeal counsel rendered ineffective

 assistance in the ways asserted in Claims 1 and 2. Respondent argues that Claim 3 is non-

 cognizable. The Court agrees.

          It is well-established that a habeas petitioner does not have a constitutional right to post-

 conviction counsel. See Coleman, 501 U.S. at 752. Therefore, a free-standing claim that post-

                                                   9
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 10 of 18                       PageID 1099




 conviction counsel rendered ineffective assistance is non-cognizable in a § 2254 case. See id.; see

 also 28 U.S.C. § 2254(i) (the ineffective assistance of post-conviction counsel “shall not be a

 ground for relief in a proceeding arising under section 2254”). As Claim 3 is not properly before

 the Court, it is DISMISSED.

        Nevertheless, the Court liberally construes the Petition as also asserting that the ineffective

 assistance of post-conviction trial counsel is cause to excuse the procedural defaults in this case,

 pursuant to Martinez. 4 Application of Martinez will be discussed below where pertinent.

    B. Claim 5: Actual Innocence

        Petitioner asserts in Claim 5 that he is actually innocent of murder. He argues his innocence

 on the grounds that “the medical examiner testified that the cause of death of John Thomas Hood

 could not be determined as a homicide,” and that “[t]he predicate offense (theft under $500) [that

 he] was accused of perpetrating was a misdemeanor.” (ECF No. 13-1 at 7.) The claim is non-

 cognizable.

        As the Sixth Circuit has noted, “the Supreme Court has yet to answer whether” a federal

 habeas court may entertain a “freestanding innocence claim[].” Stojetz v. Ishee, 892 F.3d 175, 208

 (6th Cir. 2018) (emphasis added) (finding no clear Supreme Court pronouncement that free-

 standing actual innocence claims “are cognizable in habeas corpus”) (citing House v. Bell, 547

 U.S. 518, 554-55 (2006)). If a free-standing claim were cognizable, “the showing required for

 such a . . . claim would be greater than that required for a gateway-innocence claim.” Id. (citing


        4
            Petitioner may also mean to argue that the ineffective assistance of post-conviction
 appellate counsel is cause to excuse his procedural defaults. However, the “assertion that
 ineffective assistance of postconviction appellate counsel [can] serve as cause is firmly foreclosed
 by Supreme Court and Sixth Circuit precedent.” Young v. Westbrooks, 702 F. App’x 255, 268 (6th
 Cir. 2017) (citing Coleman, 501 U.S. at 742-53; West v. Carpenter, 790 F.3d 693, 699 (6th Cir.
 2015)).


                                                  10
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 11 of 18                     PageID 1100




 House, 547 U.S. at 555). It therefore stands to reason “that if [a petitioner] cannot meet the

 standard for a gateway-innocence claim—viz., establishing that ‘it is more likely than not that no

 reasonable juror would have found [him] guilty beyond a reasonable doubt[,]’—he cannot meet

 the [greater] burden” for a free-standing claim. Id. (quoting Schlup, 513 U.S. at 327) (citation

 omitted) (second and third alterations in original).

        Petitioner, here, has not presented new evidence that he is actually innocent of second-

 degree murder. The only evidence he identifies is the medical examiner’s testimony, which is not

 new because it was presented at trial. In addition, the jury heard the testimony and implicitly

 credited the witness’s conclusions that there were external and internal indications that the victim

 had been strangled and that “the strangulation was ‘at the very least’ a contributing factor to Mr.

 Hood’s death” Spicer, 2015 WL 5173969, at *9. The jury also heard the testimony of three

 witnesses who stated that Spicer confessed to killing the victim. See id. at *4-6. At bottom,

 Spicer’s “complaint[] about the sufficiency of the trial evidence . . . [does] not demonstrate that

 this is the ‘extraordinary case where the petitioner demonstrates his actual innocence.’” Jennings

 v. Ross Corr., Warden, No. 3:16CV119, 2019 WL 1026206, at *4 (N.D. Ohio Mar. 4, 2019)

 (quoting Carter v. Mitchell, 443 F.3d 517, 538 (6th Cir. 2006)).

        Because Petitioner has failed to meet the lesser standard of a gateway claim of actual

 innocence, his free-standing claim of actual innocence, even if cognizable in this federal habeas

 proceeding, is necessarily without merit. Claim 5 is therefore DISMISSED. 5




        5
           It may be that Petitioner also means to assert a gateway claim of actual innocence to
 excuse the procedural defaults discussed in Part III. Because the Court has determined that he
 does not meet the gateway standard, his procedural defaults are not overcome on the ground of
 actual innocence.
                                                  11
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 12 of 18                        PageID 1101




 III.   Procedurally Defaulted Claims

         A. Claims 1B and IC: Ineffective Assistance of Trial Counsel Regarding
            Misdemeanor Predicate and Inconsistent Verdicts

         Petitioner asserts in Claim 1B that trial counsel was ineffective for failing to challenge

 Count 2 of the indictment on the ground that it charged felony murder based on the predicate

 offense of misdemeanor theft. He maintains in Claim 1C that trial counsel rendered ineffective

 assistance when he failed to challenge the jury’s inconsistent verdicts on Counts 1 and 2 of the

 indictment. He contends, specifically, that the jury could not have convicted him of second-degree

 murder in Count 2 because it acquitted him of second-degree murder in Count 1. He does not

 appear to dispute that both claims are procedurally defaulted, but he asserts that the defaults should

 be excused because his post-conviction counsel was ineffective for failing to present the issues.

 Respondent argues that post-conviction counsel’s alleged ineffective assistance cannot excuse the

 defaults because neither claim is substantial.

         To establish cause to excuse a default at the initial post-conviction stage, a petitioner must

 show that his post-conviction counsel “was ineffective under the standards of Strickland[.]”

 Martinez, 566 U.S. at 14. He “must also demonstrate that the underlying ineffective-assistance-

 of-trial-counsel claim is a substantial one, which is to say that [he] must demonstrate that the claim

 has some merit.” Id.

         Petitioner, here, cannot demonstrate that Claim 1B has “some merit.” The Tennessee law

 under which he was charged provides, in pertinent part, that “[f]irst degree murder is . . . [a] killing

 of another committed in the perpetration of or attempt to perpetrate any . . . theft[.]” Tenn. Code

 Ann. § 39-13-202(a)(2). In State v. Harris, No. 02C01-9603-CR-00095, 1997 WL 746021, at *1

 (Tenn. Crim. App. Dec. 3, 1997), vacated on other grounds (Oct. 12, 1998), appeal granted, cause

                                                   12
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 13 of 18                       PageID 1102




 remanded (Sept. 13, 1999)), the Tennessee Court of Criminal Appeals held that the statute is not

 limited to felony theft:

         The clear and plain meaning of the language in the statute is that a reckless killing
         committed in the perpetration of any theft is considered first degree murder,
         regardless of the monetary value of the property which is the subject of the theft.
         While the term “felony murder” has long been a term used to describe the statute
         in question, we note that the term “felony murder” does not appear in the current
         version of the Code.

 Harris, 1997 WL 746021, at *9 (emphasis in original). See also State v. Flannel, No. W2007-

 00678-CCA-R3-CD, 2008 WL 4613829, at *8 (Tenn. Crim. App. Oct. 13, 2008) (“We would also

 point out that it is the unlawful killing in perpetration of the theft and not an increase in monetary

 value that makes this offense ‘inherently dangerous’ and requires appropriate punishment in

 relation to its seriousness.”)

         Accordingly, because a person can be indicted and convicted of first-degree murder under

 Tenn. Code Ann. § 39-13-202(a)(2) based on a predicate offense of misdemeanor theft, Spicer’s

 counsel did not perform deficiently by declining to argue the opposite proposition. Moreover,

 because the argument would have been rejected if made, no prejudice flowed from counsel’s

 conduct. Finally, Petitioner cannot demonstrate prejudice for the additional reason that he was

 acquitted of murder under the statute.

          Claim 1C is likewise not substantial because a challenge to the inconsistent verdicts would

 have been futile. It is clear under both federal and Tennessee law that inconsistent verdicts are

 permitted. See Dowling v. United States, 493 U.S. 342, 353–54 (1990) (citing Standefer v. United

 States, 447 U.S. 10, 25 (1980)) (“[I]nconsistent verdicts are constitutionally tolerable.”); United

 States v. Turner, 602 F.3d 778, 787 (6th Cir. 2010) (citing Dowling, 493 U.S. at 353-54) (rejecting

 argument that inconsistent verdicts pose a constitutional problem); Wiggins v. State, 498 S.W.2d

 92, 93-94 (Tenn. 1973) (“[C]onsistency between verdicts on separate counts of an indictment is

                                                  13
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 14 of 18                        PageID 1103




 not necessary.”). Spicer’s trial counsel therefore did not perform deficiently by failing to challenge

 the inconsistent verdicts and his conduct was not prejudicial.

         Because Claims 1B and 1C are not substantial, Petitioner cannot rely on the alleged

 ineffective assistance of post-conviction counsel as cause to excuse his procedural defaults. The

 claims are DISMISSED.

         B. Claim 2: Ineffective Assistance of Direct Appeal Counsel

         Petitioner asserts that direct appeal counsel rendered ineffective assistance by failing to

 raise the three instances of trial counsel’s ineffective assistance set forth in Claim 1. Respondent

 argues that the claim is procedurally defaulted because Spicer never raised the issue of direct

 appeal counsel’s effectiveness in the state courts and the time for doing so has passed. (ECF No.

 20 at 11-12 (citing Tenn. Code Ann. § 40-30-106(g); Tenn. Code Ann. §§ 40-30-102(a), (c)).

 Respondent further maintains that Petitioner has not pointed to anything external to the defense

 that would excuse the default. The Court liberally construes the Petition as asserting that the

 ineffective assistance of post-conviction trial counsel in failing to raise the claim is cause to excuse

 the procedural default.

         The argument, however, is foreclosed by precedent. In Davila v. Davis, 137 S. Ct. 2058

 (2017), the United States Supreme Court held that the ineffective assistance of post-conviction

 counsel cannot serve as cause to excuse the procedural default of an ineffective-assistance-of-

 appellate-counsel claim.     Davila, 137 S. Ct. at 2065.        The procedural default is therefore

 unexcused. Claim 2 is DISMISSED.

         C. Claim 4: Double Jeopardy Violation

         Petitioner asserts that his Fifth Amendment right against double jeopardy was violated by

 the jury’s return of inconsistent verdicts. He does not dispute that he procedurally defaulted the



                                                   14
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 15 of 18                       PageID 1104




 claim by failing to raise it in the state courts. He appears to argue, however, that the ineffective

 assistance of post-conviction trial counsel is cause to excuse the default. (ECF No. 13-1 at 6.)

        The argument is misplaced. Although, Martinez holds that cause may exist to excuse the

 default of an ineffective-assistance-of-trial-counsel claim if post-conviction counsel was

 ineffective for failing to raise it, post-conviction counsel’s ineffective assistance does not excuse

 the default of a trial-error claim. See Abdur'Rahman v. Carpenter, 805 F.3d 710, 716 (6th Cir.

 2015) (“Martinez applies only to claims of ineffective assistance of trial counsel, not trial

 errors[.]”). The procedural default of Claim 4 is thus unexcused, and the claim is DISMISSED.

 IV. Claim 1A: Merits Review

        Petitioner asserts that trial counsel rendered ineffective assistance by failing to garner

 evidence to rebut the medical examiner’s testimony. He raised this issue, through appointed

 counsel, in his amended post-conviction petition (ECF No. 19-15 at 19), litigated it at the post-

 conviction hearing (ECF No. 19-16 at 22-24, 62-64), and appealed the denial of the claim (ECF

 No. 19-17 at 12). The TCCA denied relief. See Spicer, 2017 WL 2179960, at *7. The claim is

 therefore properly before this Court as a fully exhausted issue. Respondent argues that the claim

 is without merit because the TCCA’s decision rejecting Petitioner’s challenge to his attorney’s

 conduct passes muster under the AEDPA’s deferential standards. The Court agrees.

        At the post-conviction hearing, Petitioner testified that he had wanted trial counsel to hire

 a medical expert “to determine the cause of death” because the State medical examiner concluded

 in his written report that the cause of death was “[u]ndetermined.” (ECF No. 19-16 at 23.) He

 insisted that counsel responded to his request for an expert with the retort “It takes money to do

 all that, and you ha[ve]n’t paid me.” (Id.)

        Trial counsel testified that Petitioner’s inability to pay him in full was “absolutely not” “an

 issue” in his preparation for trial. (Id. at 51.) Regarding the medical examiner’s report, which he
                                                  15
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 16 of 18                          PageID 1105




 reviewed prior to trial, counsel recalled that it was “pretty neutral . . . in that the [medical examiner]

 couldn’t say for sure” what the cause of death was. (Id. at 62.) He noted that at trial, however, the

 examiner’s “testimony was shaded against Mr. Spicer.” (Id.) Counsel admitted that, “if [he] had

 to do it over again, [he’d] look into” whether he could “ask for extra funds if your lawyer is

 retained.” (Id. at 64.)

         The post-conviction trial court denied the claim in a written decision, holding that

 Petitioner had not establish that he received the ineffective assistance of counsel. (ECF No. 19-15

 at 26-28.) Petitioner appealed that ruling and others. (ECF No. 19-17.)

         In addressing Petitioner’s several claims of attorney ineffective assistance, the TCCA

 invoked Strickland’s standards and applied them to the state court records from Spicer’s criminal

 trial and post-conviction hearing. Spicer, 2017 WL 2179960, at *6-7. Regarding the claim that

 counsel was ineffective by failing to hire a medical expert, the appellate court found that Petitioner

 did not call such an expert at the post-conviction hearing. Id. at *7. The court held that it therefore

 could not determine “how [an expert’s] testimony [at trial] would have benefitted the petitioner.”

 Id. Petitioner, thus, did not “show[] he was prejudiced by trial counsel’s failure to retain and call

 a medical causation expert to testify at trial.” Id.

         Because the TCCA correctly identified Strickland’s standards, its determination that

 counsel did not provide ineffective assistance is not “contrary to” controlling Supreme Court law.

 See Williams, 529 U.S. at 406 (“[A] run-of-the-mill state-court decision applying the correct legal

 rule from [Supreme Court] cases to the facts of a prisoner’s case would not fit comfortably within

 § 2254(d)(1)’s ‘contrary to’ clause.”).

         Petitioner also has not shown that the appellate court’s factual determinations are

 unreasonable or that the court unreasonably applied Strickland’s standards to the facts. The post-



                                                    16
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 17 of 18                        PageID 1106




 conviction transcript supports the court’s finding that Petitioner did not call an expert witness at

 the post-conviction hearing. (See ECF No. 19-16 at 2.) Based on that record, the appellate court

 reasonably concluded that Petitioner had not shown that he was prejudiced by counsel’s failure to

 retain an expert at trial.

         Accordingly, the Court finds that the TCCA’s rejection of Petitioner’s claim was not

 contrary to Strickland’s standards, based on unreasonable factual determinations, or the result of

 an unreasonable application of Strickland’s standards to the facts of Petitioner’s case. Because

 Claim 1A is without merit, it is DENIED.

         For the foregoing reasons, Petitioner is not entitled to habeas corpus relief. The Amended

 Petition is DENIED.

                                          APPEAL ISSUES

         A § 2254 petitioner may not proceed on appeal unless a district or circuit judge issues a

 certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. APP. P. 22(b)(1). A COA

 may issue only if the petitioner has made a substantial showing of the denial of a constitutional

 right. 28 U.S.C. § 2253(c)(2)-(3). A substantial showing is made when the petitioner demonstrates

 that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should

 have been resolved in a different manner or that the issues presented were ‘adequate to deserve

 encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

 Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural grounds,

 the petitioner must show, ‘at least, that jurists of reason would find it debatable whether the petition

 states a valid claim of the denial of a constitutional right and that jurists of reason would find it

 debatable whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer,

 876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).



                                                   17
Case 1:17-cv-01131-STA-jay Document 28 Filed 07/29/20 Page 18 of 18                        PageID 1107




        In this case, reasonable jurists would not debate the correctness of the Court’s decision to

 deny the Amended Petition. Because any appeal by Petitioner does not deserve attention, the Court

 DENIES a certificate of appealability.

        Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

 appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

 P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal would

 not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

 appellate court. Id.

        In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

 24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

 pauperis is therefore DENIED. 6

        IT IS SO ORDERED.

                                                s/ S. Thomas Anderson
                                                S. THOMAS ANDERSON
                                                CHIEF UNITED STATES DISTRICT JUDGE

                                                Date July 29, 2020.




        6
           If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
 or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court
 of Appeals within thirty days.
                                                   18
